Citation Nr: 0605954	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort 
Harrison, Montana






THE ISSUE

Eligibiliity for VA health care







INTRODUCTION

The veteran served from May 1951 to March 1953.


REMAND

The AOJ has adjudicated the issue of entitlement to VA health 
care benefits, Priority Group 8.  In a December 2003 letter, 
the AOJ referenced the different priorities and noted that a 
veteran with a permanent severely disabling condition that 
compromises their ability to carry out activities of daily 
living and requires use of personal or mechanical assistance 
to leave home or bed may qualify for Priority Group 4.

Thereafter the veteran responded that he had had a stroke and 
could not walk without a walker.  The veteran's statements 
raise the issue of entitlement for eligibility for Priority 
Group 4 benefits, an issue not addressed by the AOJ.  
Accordingly, the case is remanded for the following:

The AOJ should review the veteran's 
statements regarding his current state of 
health and adjudicate the issue of 
entitlement to Priority Group 4 health 
benefits.  The AOJ may develop the case 
as needed, to include requesting medical 
evidence and/or scheduling a VA 
examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

